DETAILED ACTION
	The replacement declaration addresses the issue that necessitated the rejection under 35 USC 251. The rejection is withdrawn.
	The replacement drawings address the issue that necessitated the rejection under 35 USC 112.  The placement of the boundary line is acceptable.  The rejection is withdrawn.
Specification
Examiner respectfully disagrees with the assertion in the reply that no changes have been made to the specification. See below:

    PNG
    media_image1.png
    127
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    616
    media_image2.png
    Greyscale

Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c) ).




Drawings 
The replacement drawings are unacceptable because they do not comply with MPEP 1413.  The formal drawings may not be altered copies of the drawing that appeared in the patent. 

MPEP 1413: The provisions of 37 CFR 1.173(b)(3) govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings: 

(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied.
	 
Conclusion
	The claim is allowable over the cited prior art.
This application is in condition for allowance except for the following formal matters: noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
May 5, 2022